Citation Nr: 1516851	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-25 262	)	DATE
	)
	)


THE ISSUE

Whether a November 22, 2011 decision of the Board of Veterans' Appeals which denied an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) contained clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  James M. McElfresh II, Accredited Agent


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty from August 1966 to July 1972, from May 1975 to April 1983, and from May 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) as an original action on a motion challenging the Board's November 2011 decision denying an initial rating in excess of 30 percent for PTSD.  

In April 2012, the moving party filed a Motion for Reconsideration of the November 2011 Board decision.  Reconsideration was denied by the Board in April 2012.  


FINDING OF FACT

The November 2011 Board decision denying an initial rating in excess of 30 percent for PTSD was reasonably supported by the evidence then of record and was consistent with VA law and regulations then in effect.  


CONCLUSION OF LAW

The November 2011 Board decision denying an initial rating in excess of 30 percent for PTSD did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).  

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. §20.1400.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).  

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

In the current case, the moving party has essentially noted his disagreement with how evidence was weighed by the Board in November 2011 in denying an initial rating in excess of 30 percent for PTSD.  In the February 2012 filing, the moving party listed minimally-specific allegations of errors in fact and law by the Board in denying an increased initial rating.  Thus, the moving party has met the requirements of 38 C.F.R. § 20.1404(a) (he has supplied, in writing, his name, claims number, and specific issues in the November 2011 Board decision that are subject to his allegation of CUE).  

With respect to the Veteran's specific allegation of entitlement to a higher initial rating for PTSD, the Veteran has made allegations that his symptoms were more severe than as characterized by the Board.  He did not state that there was additional evidence available to the Board in 2011 which was not considered; rather, he disagreed with how that evidence was weighed when the Board came to its conclusion.  Further, the moving party has asserted that VA failed to assist him with the development of his claim, and failed to consider all legal theories raised by the record which may lead to a grant of the benefits requested.  While the moving party has been somewhat nonspecific in these assertions, even if some deficiency were to be found in this area, such a failure cannot rise to the level of CUE.  38 C.F.R. § 20.1403(e).  

Finally, the moving party has alleged that the Board violated case law principles set forth in Mauerhan v. Principi, 16 Vet. App. 436 (2002)(holding that the Board need not find all or even some of the symptoms to award a specific evaluation.)  Review of the Board decision, however, does not reveal a violation of Mauerhan.  For instance, on page 3 of the decision the Board noted:

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  

In addition, the Board did not limit its finding of an appropriate disability rating to the symptoms present or not present.  Rather, the Board explained that the symptoms present were:  

consistent with the symptoms and degree of social and occupational impairment contemplated by a 30 percent disability rating under Diagnostic Code 9411

Moreover, in finding that the criteria for a rating in excess of 30 percent were not met, the Board that "the evidence must demonstrate occupational and social impairment with reduced reliability and productivity".  While the Board described an absence of evidence of communication difficulty, delusions or hallucinations, or long term memory loss, there is no indication that the decision to deny a rating greater than 30 percent was based solely on the absence of enumerated symptoms.  Rather, it appears that the decision to deny a higher rating was based on a finding that PTSD only resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Essentially, as the Veteran has merely alleged disagreement with the law, with how evidence was weighed in light of the legal requirements and with how his claim was developed, he has alleged errors that do not rise to the level of CUE.  Thus, the Board cannot find that the November 2011 Board decision denying an increased initial rating for PTSD contained CUE.  By all accounts, there was no evidence that was in the Board's possession at the time of its decision that was not considered, and the moving party's contentions were fully considered and explained to him in the narrative reasons and bases of that same decision.  

For the foregoing reasons, it is not shown that the Board incorrectly applied the proper statutory regulation for initial rating claims effective in 2011.  In sum, the Board concludes that the November 2011 decision denying an initial rating in excess of 30 percent for PTSD does not include the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error, and there is no basis upon which to find CUE in this decision.  


ORDER

The November 2011 Board decision which denied an initial rating in excess of 30 percent for PTSD is not clearly and unmistakable erroneous; the moving party's CUE motion is denied.  




                       ____________________________________________
	MATTHEW D. TENNER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



